      6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 1 of 19




                 UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

(1)    RICKEY DAVIS,           )
                               )
       Plaintiff,              )
                               )
vs.                            )                    Case No.:    20-cv-075-SPS
                               )
(1)    CITY OF MUSKOGEE,       )                    JURY TRIAL DEMANDED
       OKLAHOMA                )
(2)    ROBERT “BOB” LYNCH, and )                    ATTORNEY’S LIEN CLAIMED
(3)    JEREMY JENKINS,         )
                               )
               Defendants.     )

                                       COMPLAINT

       COMES NOW, the Plaintiff, Rickey Davis, and for his Complaint against the

above-named Defendants, states and alleges as follows:

                                          PARTIES

       1.     Plaintiff Rickey Davis (“Plaintiff” or “Mr. Davis”) is an individual and a

resident of Muskogee County, Oklahoma.

       2.     Defendant City of Muskogee is a municipal corporation and political

subdivision of the State of Oklahoma, that was, at all times pertinent hereto, the employer

of the individual Defendants, Robert “Bob” Lynch and Jeremy Jenkins. In addition, the

City is and was at all times relevant to this Complaint responsible for the policies, practices,

and customs of the Muskogee Police Department (“MPD”), and the training, supervision

and discipline of MPD officers.

       3.     Defendant Robert “Bob” Lynch (“Officer Lynch” or “Lynch”) is a resident

of Muskogee County, State of Oklahoma. Lynch was, at all times relevant hereto, acting


                                               
     6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 2 of 19




under color of state law, and in the scope of his employment as an employee and/or agent

of the City of Muskogee/MPD.

       4.    Defendant Jeremy Jenkins (“Sergeant Jenkins” or “Jenkins”) is a resident of

Muskogee County, State of Oklahoma. Jenkins was, at all times relevant hereto, acting

under color of state law, and in the scope of his employment, as an employee and/or agent

of the City of Muskogee/MPD.

                                JURISDICTION AND VENUE

       5.    The jurisdiction of this Court is invoked pursuant to 28 U.S.C § 1343 to

secure protection of and to redress deprivations of rights secured by the Fourth Amendment

and/or Fourteenth Amendment to the United States Constitution as enforced by 42 U.S.C.

§ 1983, which provides for the protection of all persons in their civil rights and the redress

of deprivation of rights under the color of law.

       6.    This Court also has original jurisdiction under 28 U.S.C. § 1331 to resolve a

controversy arising under the Constitution and laws of the United States, particularly the

Fourth and Fourteenth Amendments to the United States Constitution, 42 U.S.C. § 1983

and Title II of the Americans With Disabilities Act.

       7.    This Court has supplemental jurisdiction over the state law claims asserted

herein pursuant to 28 U.S.C. § 1367, because those claims form part of the same case or

controversy arising under the United State Constitution and federal law.1

                            

      Plaintiff submitted a notice of a claim, pursuant to the Oklahoma Governmental
Tort Claims Act, 51 O.S. § 151 et. seq., to the City of Muskogee by letter dated September
17, 2019. No action was taken by Defendants to admit or deny this claim within 90 days.
Plaintiff thereafter timely filed this Complaint.

                                             
     6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 3 of 19




       8.    The acts complained of herein occurred in Rogers County, Oklahoma.

Jurisdiction and venue are thus proper under 28 U.S.C. §§ 116(a) and 1391(b).

                               FACTUAL BACKGROUND

     Facts Specific to Plaintiff

       9.    Mr. Davis is an African American male with no criminal record. At the time

of the incident forming the basis of this lawsuit, Mr. Davis was 51 years old.

       10.   At all pertinent times, Mr. Davis held a valid license to legally carry a

concealed firearm.

       11.   Mr. Davis has a significant history of kidney disease. In September of 2017,

Mr. Davis was subjected to a kidney transplant procedure. During the surgery, Mr. Davis’

kidney burst, requiring additional invasive treatment and extended hospitalization.

       12.   In October of 2017, Mr. Davis was injured in a car accident, causing an

infection of his kidney. Mr. Davis required yet another surgery to address the infection

surrounding the kidney.

       13.   In March of 2018, Mr. Davis went under the knife again due to the history

of dialysis, injections and “IVs” in his left forearm. In particular, an “AV fistula” was placed

in Mr. Davis’ forearm. An AV fistula is a connection, made by a surgeon, of an artery to

a vein. An AV fistula causes extra pressure and extra blood to flow into the vein, making it

grow larger. The larger vein provides easier and more reliable access to blood vessels. This

enables kidney patients, like Mr. Davis, to withstand repeated needle insertions for the

purposes of dialysis.




                                              
       6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 4 of 19




        14.   A surgically-created AV fistula, such as Mr. Davis’, includes a shunt graft in

the forearm. These shunts can be damaged with trauma causing a narrowing of the fistula

and blockages, such as blood clots. A malfunctioning AV fistula can result in serious

medical complications, including heart attack.

        15.   On September 18, 2018, the incident that is the subject of this lawsuit

occurred.

        16.   On the afternoon of September 18, Mr. Davis received a phone call from

Judy Peal, a third cousin. During the call, Ms. Peal accused Mr. Davis’ then-seventeen-

year-old daughter, Shalayna, of stealing $700 from Ms. Peal’s adult daughter, Aneshia. Ms.

Peal stated that she and Aneshia were about to “f**k [Shalayna] up” were about to “kill”

her.

        17.   After receiving this call, Mr. Davis was gravely concerned about the safety of

his daughter, and began driving over to the street where Ms. Peal lived. Mr. Davis called

“9-1-1” and told the dispatcher that two women were assaulting his daughter and gave the

dispatcher the location. Mr. Davis also informed the dispatcher who he was, that he had

a concealed carry license and that he was carrying a gun.

        18.   Upon arriving in Ms. Peal’s neighborhood, Mr. Davis saw Shalayna running

down the street (12th Street). Clearly frightened for her life, Shalayna got into the car and

told Mr. Davis that Ms. Peal, Aneshia and Ms. Peal’s grandson, Kyron, had physically

attacked her, strip searched her, taken her purse and phone, dragged her out of the house

and threatened to kill her.




                                             
     6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 5 of 19




      19.   Mr. Davis initially drove away from the scene, but then went back to retrieve

his daughter’s purse and phone.

      20.   Upon his return to the scene, Ms. Peal, Aneshia and Kyron aggressively

approached Mr. Davis’ vehicle. Kyron got on the car and began beating on it. Mr. Davis

got out of the car and Ms. Peal, Aneshia and Kyron then physically assaulted him and

threatened to kill him and his family. Mr. Davis loudly told them he had a gun and warned

them to get back. Mr. Davis’ firearm was in his hand by his side.

      21.   It was around this point that Officer Lynch, who is a K-9 officer, arrived and

drew his taser on Mr. Davis. Mr. Davis informed Lynch that he had a firearm which he

was licensed to carry. Mr. Davis’ firearm was at his side in his hand. Officer Lynch then

drew his gun pointing at Mr. Davis. Lynch screamed at Mr. Davis to “drop the gun!” Mr.

Davis immediately complied and dropped his gun in the street.

      22.   With his weapon still pointed at Mr. Davis, Officer Lynch screamed at Mr.

Davis – who was now unarmed -- to “get down on the ground!” Mr. Davis replied that he

could not get on the ground due to his kidney transplant. Officer Davis said that he did

not care about Mr. Davis’s kidney, cursed at Mr. Davis and again commanded that he “get

down on the ground!” Fearful that Officer Lynch would shoot him if he did not follow his

commands, Mr. Davis got down onto the pavement.

      23.   It was at this approximate point that Sergeant Jenkins arrived on the scene.

Jenkins approached Mr. Davis with his weapon drawn.

      24.   Mr. Davis begged Officer Lynch and Sergeant Jenkins not to handcuff him

behind his back because of his kidney transplant, restricted left arm and medical devices


                                           
     6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 6 of 19




(i.e., the AV fistula and shunt). Officer Lynch and Sergeant Jenkins replied that they did

not “give a damn” and did not “give a f**k”. Lynch, Jenkins or both then snapped Mr.

Davis’ left arm behind his back and applied handcuffs. Mr. Davis again informed the

Officers on the scene, including Lynch and Jenkins, that he could not have his arm behind

his back as it was restricted with medical devices and because he’s had a kidney transplant.

Mr. Davis complained that the handcuffs were too tight, and pleaded with the Officers,

including Lynch and Jenkins, to take the cuffs off. Lynch, Jenkins or both then snapped

Mr. Davis’ right arm behind his back. Jenkins then tightened the cuffs, causing Mr. Davis

more pain and damage to the AV fistula and shunt.

       25.    Jenkins told Mr. Davis to roll over on his back. Davis replied that he could

not roll over because of the cuffs behind his back. Officer Lynch and Sergeant Jenkins

physically rolled Mr. Davis over into a sitting position, and then grabbed and pulled him

off the ground.

       26.   Next, Jenkins walked Mr. Davis to the squad car. Mr. Davis again begged

Jenkins to take the cuffs off, or at least cuff him in the front due to his medical condition.

Jenkins flatly refused, saying “we don’t do that!” Mr. Davis asked if he could sit with his

feet out the door, again citing his kidney transplant. Jenkins refused this request as well,

telling Mr. Davis he had to get all the way in the car. Officer Jenkins placed Mr. Davis in

the car with his arms cuffed behind his back which caused him additional and severe pain,

due to added pressure on the AV fistula and shunt. There was no air conditioning in the

car and Mr. Davis had difficultly breathing.




                                              
     6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 7 of 19




       27.   After 45 minutes in the car, Davis was allowed to get out and the cuffs were

taken off. An EMT on the scene spoke with Davis about his medical history and looked at

his left arm. By this point, the fistula was visibly swollen, disfigured and protruding from

his arm. It was clear that something was very wrong.

       28.   Because Mr. Davis committed no crime, he was not taken to jail or charged.

Rather, the MPD Officers told him that he could go home.

       29.   After Mr. Davis returned home, on the night of September 18, his left arm

continued to swell and cause him significant pain. He went to the Hospital in Wagoner

that night for treatment. His condition did not improve.

       30.   By Friday, September 21, 2018, Mr. Davis’ left arm was turning black and

the fistula was making a bubbling noise. The pain was excruciating. Mr. Davis was

admitted to Saint John, where it was determined that the AV fistula in his left arm had

burst. This required additional invasive surgical intervention to repair the damaged fistula

and further hospitalization. Mr. Davis feared that he would die in a hospital bed.

       31.   Lynch and Jenkins’ conduct toward Mr. Davis as described herein

constitutes excessive and objectively unreasonable use of police force.

       32.   Lynch and Jenkins’ conduct toward Mr. Davis as described herein also

constitutes failure to accommodate Mr. Davis’ disability.

       33.   Lynch and Jenkins’ conduct toward Mr. Davis as described herein further

constitutes deliberate indifference to a serious medical need.




                                              
     6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 8 of 19




     Municipal Policies, Practices and/or Customs

       34.   There is an affirmative link between the aforementioned excessive force

utilized by Officers Lynch and Jenkins and policies, practices and/or customs which the

City of Muskogee promulgated, created, implemented and/or possessed responsibility for.

       35.   On information and belief, the City of Muskogee/MPD failed to adequately

train and supervise its officers, including Lynch and Jenkins, with respect to, inter alia: the

arrest of, and use of police force on, citizens with a disability; reasonable accommodations

for disabled arrestees/detainees; the arrest of, and use of police force on, citizens with

significant injuries/medical conditions; the use of force continuum as it pertains to citizens

like Mr. Davis; proper handcuffing technique for citizens with known injuries, disabilities

or medical conditions.

       36.   Moreover, there is an established and unabated pattern of excessive use of

police force by MPD evincing a municipal “custom”.

       37.   In 2012, this Court denied summary judgment for the City on the plaintiff’s

municipal liability theory in Chaplin v. City of Muskogee, No. CIV-11-158-RAW, 2012 WL

245230, at *3–4 (E.D. Okla., Jan. 26, 2012). In denying summary judgment, the Court

found that the plaintiff had raised genuine issues of material fact as to the City’s policies

and customs, including its failure to train and supervise, relating to the use of police force.

       38.   In 2013, a federal jury returned a verdict finding that Muskogee Police

Officer Troy Buller violated the constitutional rights of Muskogee resident Darryle

Chatman. The jury concluded that officer Buller performed an unlawful investigatory

detention when he stopped Mr. Chatman for walking across a street, that he lacked


                                               
     6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 9 of 19




probable cause to arrest Mr. Chatman for a jaywalking offense, and that Buller used

unlawful excessive force in making the arrest.

       39.     On January 8, 2012, Rodney Walker was unlawfully attacked by a police dog

at the direction of MPD Officers, causing him great and permanent injury.

       40.     On August 19, 2011, MPD Officer Josh Smith deployed violent force on

citizen Travis Phillips, at a time when Mr. Phillips was unarmed and posed no threat to the

officer or anyone else.

       41.     In October of 2016, three MPD officers were disciplined, in part, for failing

to provide medical attention for an elderly woman, Geneva Smith, who was pepper

sprayed. Video of the incident suggests that the officers also used excessive force.

       42.     The City of Muskogee/MPD knew, must have known or should have known

that -- due its obviously inadequate training and supervision -- unconstitutional conduct

toward arrestees/detainees by MPD personnel was probable, but failed to take reasonable

measure to alleviate the risks of harm.

                                  CAUSES OF ACTION

                                     CLAIM I
                           EXCESSIVE USE OF FORCE
              (Fourth and/or Fourteenth Amendment; 42 U.S.C. § 1983)

     Individual Liability and Underlying Violation

       43.     Paragraphs 1-43 are incorporated herein by reference.

       44.     At the time of the complained of events, Mr. Davis, as a free person, had a

clearly established constitutional right under the Fourth and/or Fourteenth Amendment




                                                
    6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 10 of 19




to be secure in his person and free from objectively unreasonable seizure through excessive

force to injure him and his bodily integrity.

       45.   Any reasonable officer knew or should have known of these rights at the time

of the complained of conduct as they were clearly established at that time.

       46.   In the totality of the circumstances, at the time that the police force described

herein was used by Officers Lynch and Jenkins, Mr. Davis was: 1) unarmed; 2) not fleeing;

3) not resisting; and 4) posed no threat to himself, the Defendants, or anyone else.

       47.   Moreover, Lynch and Jenkins knew that Mr. Davis was particularly

vulnerable as a kidney transplant patient and as a person with a medical device in his left

arm.

       48.   The use of force by Defendant Lynch under the circumstances described

herein was excessive and objectively unreasonable.

       49.   The use of force by Defendant Jenkins under the circumstances described

herein was excessive and objectively unreasonable.

       50.   Defendant Lynch applied objectively unreasonable and excessive physical

force on Plaintiff, thereby causing him serious bodily injures, medical expenses, as well as

mental pain and anguish.

       51.   Defendant Jenkins applied objectively unreasonable and excessive physical

force on Plaintiff, thereby causing him serious bodily injures, medical expenses, as well as

mental pain and anguish.

       52.   As a direct proximate result of Defendants' unlawful conduct, Mr. Davis

suffered actual physical injuries, medical expenses, mental and physical pain and suffering


                                               
    6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 11 of 19




and other damages and losses as described herein entitling him to recover compensatory

and special damages in amounts to be determined at trial.

     Municipal Liability (City of Muskogee)

       53.   Paragraphs 1-52 are incorporated herein by reference.

       54.   There is an affirmative link between the aforementioned excessive force

utilized by Officers Lynch and Jenkins and policies, practices and/or customs which the

City of Muskogee promulgated, created, implemented and/or possessed responsibility for.

       55.   On information and belief, the City of Muskogee/MPD failed to adequately

train and supervise its officers, including Lynch and Jenkins, with respect to, inter alia: the

arrest of, and use of police force on, citizens with a disability; reasonable accommodations

for disabled arrestees/detainees; the arrest of, and use of police force on, citizens with

significant injuries/medical conditions; the use of force continuum as it pertains to citizens

like Mr. Davis; proper handcuffing technique for citizens with known injuries, disabilities

or medical conditions.

       56.   Moreover, there is an established and unabated pattern of excessive use of

police force by MPD evincing a municipal “custom”.

       57.   In 2012, this Court denied summary judgment for the City on the plaintiff’s

municipal liability theory in Chaplin v. City of Muskogee, No. CIV-11-158-RAW, 2012 WL

245230, at *3–4 (E.D. Okla., Jan. 26, 2012). In denying summary judgment, the Court

found that the plaintiff had raised genuine issues of material fact as to the City’s policies

and customs, including its failure to train and supervise, relating to the use of police force.




                                             
    6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 12 of 19




       58.   In 2013, a federal jury returned a verdict finding that Muskogee Police

Officer Troy Buller violated the constitutional rights of Muskogee resident Darryle

Chatman. The jury concluded that officer Buller performed an unlawful investigatory

detention when he stopped Mr. Chatman for walking across a street, that he lacked

probable cause to arrest Mr. Chatman for a jaywalking offense, and that Buller used

unlawful excessive force in making the arrest.

       59.   On January 8, 2012, Rodney Walker was unlawfully attacked by a police dog

at the direction of MPD Officers, causing him great and permanent injury.

       60.   On August 19, 2011, MPD Officer Josh Smith deployed violent force on

citizen Travis Phillips, at a time when Mr. Phillips was unarmed and posed no threat to the

officer or anyone else.

       61.   In October of 2016, three MPD officers were disciplined, in part, for failing

to provide medical attention for an elderly woman, Geneva Smith, who was pepper

sprayed. Video of the incident suggests that the officers also used excessive force.

       62.   The City of Muskogee/MPD knew, must have known or should have known

that -- due its obviously inadequate training and supervision -- unconstitutional conduct

toward arrestees/detainees by MPD personnel was probable, but failed to take reasonable

measure to alleviate the risks of harm.

       63.   The City of Muskogee/MPD knew, must have known or should have known

that -- due its obviously inadequate training and supervision -- unconstitutional conduct

toward arrestees/detainees by MPD personnel was probable, but failed to take reasonable

measure to alleviate the risks of harm.


                                            
    6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 13 of 19




       64.   The City of Muskogee, through its continued encouragement, ratification,

approval and/or maintenance of the aforementioned policies, customs, and/or practices;

in spite of their known and obvious inadequacies and dangers; has been deliberately

indifferent to citizens’, including Mr. Davis’s, health and safety.

       65.   As a direct and proximate result of the aforementioned customs, policies,

and/or practices, Mr. Davis suffered injuries and damages as alleged herein.

                                         CLAIM II
                                    NEGLIGENCE
                                (CITY OF MUSKOGEE)

       66.   Paragraphs 1 to 65 are incorporated herein by reference.

       67.   In Oklahoma, "[a] defendant is generally said to owe a duty of care to all

persons who are foreseeably endangered by his conduct with respect to all risks that make

the conduct unreasonably dangerous." Morales v. City of Oklahoma City ex rel. Oklahoma City

Police Dep't, 230 P.3d 869, 878 (Okla. 2010).

       68.   Because, however, the act of making an arrest necessarily involves some risk

of harm to the arrestee, "a police officer has a special dispensation from the duty of ordinary

care not to endanger others." Morales, 230 P.3d at 880.

       69.   In particular, "[a] police officer's duty … is to use only such force in making

an arrest as a reasonably prudent police officer would use in light of the objective

circumstances confronting the officer at the time of the arrest." Id.




                                               
    6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 14 of 19




       70.   Here, Defendants Lynch and Jenkins owed a duty to Mr. Davis to use only

such force in securing his cooperation as a reasonably prudent police officer would use in

light of the objective circumstances confronting the officer at the time of the incident.

       71.   Defendants Lynch and Jenkins violated and breached that duty by using

objectively unreasonable and excessive force as described herein.

       72.   Defendants Lynch and Jenkins also owed Mr. Davis a duty to assure that Mr.

Davis’s obvious and serious medical needs were met.

       73.   Defendants Lynch and Jenkins breached their duty of assuring that Mr.

Davis’s obvious and serious medical needs were met.

       74.   As a direct proximate result of Lynch and Jenkins’s negligence, Mr. Davis

suffered actual physical injuries, medical expenses, mental and physical pain and suffering

and other damages and losses as described herein entitling Plaintiff to recover

compensatory and special damages in amounts to be determined at trial.

          At all pertinent times, Defendants Lynch and Jenkins were acting within the

scope of their employment and the City of Muskogee is vicariously liable for their negligent

use of excessive force. 

                              CLAIM III
                 AMERICANS WITH DISABILITIES ACT (“ADA”)

       76.   Paragraphs 1 to 75 are incorporated herein by reference.

       77.   Mr. Davis was a qualified individual with a disability within the meaning of

the Americans With Disabilities Act.




                                            
    6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 15 of 19




       78.   Mr. Davis’s disabilities (e.g., being a kidney transplant patient, having a

medical device in his arm, and requiring dialysis) substantially limited one or more major

life activity. Mr. Davis had a history of such an impairment.

       79.   The Defendant, City of Muskogee, is a public entity covered by Title II of

the Americans With Disabilities Act. 42 U.S.C. § 12131(1). As a covered public entity, the

Americans With Disabilities Act prohibits the City from discriminating against individuals

with disabilities. 42 U.S.C. §§ 12131 and 12132.

       80.   The Muskogee Police Department is a covered instrumentality and agency

of the City under Title II of the Americans With Disabilities Act. 42 U.S.C. § 12131(1)(B).

As a covered instrumentality and agency, the Americans With Disabilities Act prohibits the

Muskogee Police Department from discriminating against individuals with disabilities. 42

U.S.C. §§ 12131 and 12132.

       81.   Title II of the Americans With Disabilities Act applies to all activities, services

or programs of a covered public entity. 42 U.S.C. § 12132.

       82.   Police stops, detentions and arrests are subject to Title II of the Americans

With Disabilities Act.

       83.   Title II of the Americans With Disabilities Act requires that “no qualified

individual with a disability shall, by reason of such disability, be excluded from participation

in or be denied the benefits of the services, programs, or activities of a public entity, or be

subjected to discrimination by any such entity.” 42 U.S.C. § 12132.

       84.   Mr. Davis was intentionally subjected to discrimination by the City of

Muskogee during the September 18, 2018 arrest/seizure and use of police force.


                                             
     6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 16 of 19




       85.     It was obvious -- and otherwise known to Officers Lynch and Jenkins -- that

Mr. Davis was a kidney transplant patient and had a medical device surgically inserted in

his left arm.

       86.     Mr. Davis was entitled to and in need of a reasonable accommodation in the

form of alternative restraints, loosened handcuffs and restraints/cuffs in the front of his

body before being taken into physical custody.

       87.     Still, Officers Lynch and Jenkins, intentionally or with deliberate

indifference, proceeded to arrest Mr. Davis without accommodation for his disabilities.

       88.     The City’s failure to reasonably accommodate Mr. Davis’s disability led to

him suffering significant injuries, including a worsening of his condition, surgical

intervention, medical expenses, and unnecessary and extreme physical and mental pain

and anguish.

                              CLAIM IV
        DELIBERATE INDIFFERNCE TO A SERIOUS MEDICAL NEED
               (Fourteenth Amendment; 42 U.S.C. § 1983)

       89.     Paragraphs 1 through 88 are incorporated herein by reference.

     Individual Liability and Underlying Violation

       90.     The Fourteenth Amendment applies to an arrestee’s claim of denial of

medical care after his warrantless arrest and before he was taken to be booked into the

county detention center. See, e.g., Rife v. Okla. Dep’t of Pub. Safety, 854 F.3d 637, 641, 647

(10th Cir. 2017) (addressing arrestee’s claim for denial of medical care following his arrest

without a warrant).




                                            
     6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 17 of 19




       91.     To succeed on his Fourteenth Amendment claim, Mr. Davis must show

deliberate indifference to his serious medical needs.

       92.     Officers Lynch and Jenkins were deliberately indifferent to Mr. Davis’s

serious medical needs.

       93.     It was obvious -- and otherwise known to Officers Lynch and Jenkins -- that

Mr. Davis was a kidney transplant patient and had a medical device surgically inserted in

his left arm.

       94.     Mr. Davis was entitled to and in need of a reasonable accommodation in the

form of alternative restraints, loosened handcuffs and restraints/cuffs in the front of his

body before being taken into physical custody.

       95.     Still, Officers Lynch and Jenkins, with deliberate indifference, proceeded to

arrest Mr. Davis without accommodation for his disabilities.

       96.     This deliberate indifference to Mr. Davis’s serious medical needs proximately

caused him significant injuries, including a worsening of his condition, surgical

intervention, medical expenses, and unnecessary and extreme physical and mental pain

and anguish.

     Municipal Liability (City of Muskogee)

       97.     Paragraphs 1-96 are incorporated herein by reference.

       98.     There is an affirmative link between the aforementioned deliberate

indifference and policies, practices and/or customs which the City of Muskogee

promulgated, created, implemented and/or possessed responsibility for.




                                              
    6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 18 of 19




       99.   On information and belief, the City of Muskogee/MPD failed to adequately

train and supervise its officers, including Lynch and Jenkins, with respect to, inter alia: the

arrest of, and use of police force on, citizens with disabilities, serious injuries or medical

conditions; reasonable accommodation for disabled arrestees; and assuring that serious

medical needs of arrestees are met.

       100. The City of Muskogee/MPD knew, must have known or should have known

that -- due its obviously inadequate training and supervision -- unconstitutional conduct

toward arrestees/detainees was probable, but failed to take reasonable measure to alleviate

the risks of harm.

       101. The City of Muskogee, through its continued encouragement, ratification,

approval and/or maintenance of the aforementioned policies, customs, and/or practices;

in spite of their known and obvious inadequacies and dangers; has been deliberately

indifferent to citizens’, including Mr. Davis’s, health and safety.

       102. As a direct and proximate result of the aforementioned customs, policies,

and/or practices, Mr. Davis suffered injuries and damages as alleged herein.



                                 PRAYER FOR RELIEF

       WHEREFORE, based on the foregoing, Plaintiff prays this Court grant him the

relief sought, including but not limited to actual and compensatory damages in excess of

Seventy-Five Thousand Dollars ($75,000.00), with interest accruing from the date of filing

suit, the costs of bringing this action, a reasonable attorneys’ fee, along with such other

relief as is deemed just and equitable.


                                              
    6:20-cv-00075-SPS Document 2 Filed in ED/OK on 03/16/20 Page 19 of 19




                                   Respectfully submitted,


                                   /s/Daniel E. Smolen
                                   Daniel E. Smolen, OBA #19943
                                   Robert M. Blakemore, OBA #18656
                                   Bryon D. Helm, OBA #33003
                                   SMOLEN & ROYTMAN
                                   701 Cincinnati Ave.
                                   Tulsa, Oklahoma 74119
                                   P: (918) 585-2667
                                   F: (918) 585-2669

                                   -and-

                                   Chris W. Blankenship, OBA# 13572
                                   Blankenship Law Firm, P.C.
                                   P.O. Box69
                                   Stigler, Oklahoma 74462
                                   (918) 967-8542 - telephone
                                   (918) 967-5018 - facsimile

                                   Attorneys for Plaintiff




                                     
